 



Exhibit 10.18
AMENDMENT NO. 2 TO
MASTER LOAN AGREEMENT
     This Amendment No. 2 to Master Loan Agreement (this “Amendment”) is
effective as of October 19, 2007, by and between US BIO WOODBURY, LLC, a
Michigan limited liability company (“Borrower”), and AGSTAR FINANCIAL SERVICES,
PCA (“Lender”).
RECITALS
     A. Lender has extended various credit facilities to Borrower for the
purposes of acquiring, constructing, equipping, furnishing and operating an
ethanol production facility in Barry County, Michigan, pursuant to that certain
Master Loan Agreement dated as of November 15, 2005 (as amended by that certain
Amendment No.1 and Waiver to Master Loan Agreement dated as of July 31, 2006)
(as amended, the “MLA”); First Supplement to the Master Loan Agreement
(Construction Loan) dated as of November 15, 2005 (as amended by that certain
Amendment No.1 to First Supplement to Master Loan Agreement dated as of July 31,
2006, (Construction Loan)) (as amended, the “First Supplement”); Second
Supplement to the Master Loan Agreement (Revolving Loan) dated as of
November 15, 2005 (as amended and restated by that certain Amended and Restated
Second Supplement to the Master Loan Agreement dated as of November 1, 2006),
(as amended and restated, the “Second Supplement”); Third Supplement to the
Master Loan Agreement (Term Loan) dated as of November 1, 2006 (the “Third
Supplement”); and Fourth Supplement to the Master Loan Agreement (Term Revolving
Loan) dated as of November 1, 2006 (the “Fourth Supplement”). The MLA, First
Supplement, Second Supplement, Third Supplement and Fourth Supplement are
referred to collectively hereinafter as the “Loan Agreement”.
     B. Borrower has requested Lender amend certain provisions of the Loan
Agreement, and Lender has agreed to such amendments upon the terms and
conditions set forth herein.
     C. Unless otherwise expressly defined herein, capitalized terms used herein
shall have the same meaning ascribed to them in the MLA.
AGREEMENT
     NOW, THEREFORE, in consideration of the premises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
     1. Amendments to MLA:
     (a) Section 1.01: Section 1.01 of the MLA is hereby amended by adding,
amending and restating the following definitions:

 



--------------------------------------------------------------------------------



 



“Accounts” means all of the Borrower’s accounts, as such term is defined in the
UCC, including, the aggregate unpaid obligations of customers and other account
debtors to the Borrower arising out of the sale or lease of goods or rendition
of services by the Borrower on an open account or deferred payment basis.
“Affiliate” means, as to any Person, any other Person: (a) that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Person, or (b) that directly or indirectly
beneficially owns or holds ten percent (10%) or more of any class of voting
stock or membership interests (units) having ordinary voting power for the
election of directors (or persons performing similar functions) of such Person.
The term “control” means the possession, directly or indirectly, of the power to
direct or cause direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract, or otherwise.
“Affiliated Borrower” means any of US Bio Platte Valley, LLC, US Bio Ord, LLC,
US Bio Hankinson, LLC, US Bio Dyersville, LLC, US Bio Janesville, LLC or US Bio
Albert City, LLC.
“Borrowing Base” means, at any time, the lesser of: (i) Three Million Five
Hundred Thousand and No/100 Dollars ($3,500,000.00), or (ii) the sum of:
(A) seventy-five percent (75%) of the Borrower’s Eligible Accounts Receivable,
plus (B) seventy-five percent (75%) of the Borrower’s Eligible Inventory.
“Borrowing Base Certificate” means a certificate, substantially in the form of
Exhibit A attached to the Second Supplement, properly completed and duly
executed by an authorized Senior Officer of the Borrower.
“Capital Expenditures” means, for any period, the sum of all amounts that would,
in accordance with GAAP, be included as additions to property, plant and
equipment on a statement of cash flows for the Borrower during such period, with
respect to: (a) the acquisition, construction, improvement, replacement or
betterment of land, buildings, machinery, equipment or of any other fixed assets
or leaseholds, or (b) other capital expenditures and other uses recorded as
capital expenditures having substantially the same effect.
“Compliance Certificate” means a certificate, substantially in the form of
Exhibit A attached to the MLA, of the Treasurer or other Senior Officer of the
Borrower, setting forth the calculations of current financial covenants set
forth in Section 5.01, and: (a) stating the Financial Statements fairly present
in all material respects the financial condition of the Borrower in accordance
with GAAP (subject to year end adjustments and the absence of footnotes with
respect to unaudited interim Financial Statements) and, other than the unaudited
interim Financial Statements, have been prepared in accordance with GAAP, and
(b) stating whether they have knowledge of the existence of any Event of Default
as of the date of the Compliance Certificate, and if so, stating in reasonable
detail the facts with respect thereto.

 



--------------------------------------------------------------------------------



 



“Default” shall mean any event, fact, circumstances or condition that, after any
requirement for the giving of applicable notice or passage of time or both has
been satisfied, would constitute, be or result in an Event of Default.
“EBITDA” means for any period, the total of the following each calculated
without duplication for the Borrower for such period: (a) Net Income, plus
(b) any provision for (or less any benefit from) Income Taxes included in
determining such Net Income, plus (c) Interest Expense deducted in determining
such Net Income, plus (d) amortization and depreciation expense deducted in
determining such net income all as determined in accordance with GAAP.
“Eligible Accounts Receivable” means all unpaid Accounts, net of any credits,
except that the following shall not in any event be deemed Eligible Accounts
Receivable:

  (a)   that portion of Accounts unpaid forty-five (45) days or more after the
invoice date;     (b)   that portion of Accounts that is disputed or subject to
a claim of offset or a contra account;     (c)   that portion of Accounts for
which goods giving rise to such Account have not yet been shipped or for which
rendition of services have not yet been performed, as applicable, by the
Borrower to the customer;     (d)   Accounts owed by any unit of government,
whether foreign or domestic (except Incentive Payments) unless, with respect to
Accounts owed by the government of the United States, the Federal Assignment of
Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et
seq.), has been complied with to the Lender’s reasonable satisfaction;     (e)  
Accounts owed by an account debtor located outside the United States unless such
Account is backed by a letter of credit or foreign credit insurance reasonably
acceptable to the Lender which is in the possession of or has been assigned to
the Lender;     (f)   Accounts owed by an account debtor that is insolvent, the
subject of bankruptcy proceedings or has gone out of business;     (g)  
Accounts owed by a member, Guarantor, Affiliate, director, officer or employee
of the Borrower, other than accounts owed by Provista Renewable Fuels Marketing,
LLC, United Bio Energy Ingredients, LLC, or any Affiliated Borrower;     (h)  
Accounts not subject to a duly perfected Lien in favor of the Lender or which
are subject to any Lien in favor of any Person other than the

 



--------------------------------------------------------------------------------



 



      Lender, other than Permitted Liens pursuant to Section 5.02(a)(iv)
including any payment or performance bond;     (i)   that portion of Accounts
that has been restructured, extended, or reduced other than in the ordinary
course of business;     (j)   that portion of Accounts that constitutes
advertising, finance charges, service charges or sales or excise taxes; and    
(k)   Accounts, or portions thereof, otherwise deemed ineligible by the Lender,
in its good faith discretion, exercised in its reasonable business judgment with
respect to which the Lender has provided at least two (2) Business Days prior
written notice to the Borrower.

In the event that an Account which was previously an Eligible Account Receivable
ceases to be an Eligible Account Receivable hereunder, the Borrower shall
exclude such Account from Eligible Accounts Receivable on, and at the time of
submission to the Lender of, the next Borrowing Base Certificate.
“Eligible Inventory” means all Inventory held for ultimate sale or lease, or
which has been or will be supplied under contracts of service, or which are raw
materials, work in process, or materials used or consumed in the Borrower’s
business, excluding all of the following Inventory:

  (a)   covered by documents of title, instruments, or chattel paper when these
documents, instruments and paper are not owned and held by the Borrower or are
subject to competing Liens;     (b)   intended to be sold outside of the
ordinary course of business;     (c)   consigned, sold or leased to others or
held on consignment or lease from others or subject to a bailment;     (d)  
subject to a competing Lien, other than a Permitted Lien;     (e)   paid for in
advance with progress payments or any other sums to the Borrower in anticipation
of the sale and delivery of Inventory;     (f)   that is obsolete or not salable
in the ordinary course of business; and     (g)   that the Lender, in its good
faith discretion, disqualifies as Eligible Inventory, exercised in its
reasonable business judgment with respect to which the Lender has provided at
least two (2) Business Days prior written notice to the Borrower.

 



--------------------------------------------------------------------------------



 



In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall exclude such Inventory from
Eligible Inventory on, and at the time of submission to the Lender of, the next
Borrowing Base Certificate.
“Environment” means all indoor or outdoor air, surface water, groundwater,
surface or subsurface land, including all fish, wildlife, biota and all other
natural resources.
“Environmental Laws” means all federal, state, local, and foreign laws and
regulations relating to pollution or protection of human health or the
Environment, including without limitation, laws relating to Releases or
threatened Releases of Hazardous Materials or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, transport or
handling of Hazardous Materials.
“Excess Cash Flow Payment” has the meaning specified in Section 2.04(b).
“Financial Statements” has the meaning specified in Section 5.01(c)(i).
“Fixed Charge Coverage Ratio” means, as of the last day of any period of twelve
consecutive months, the ratio of (i) EBITDA, in each case for such period,
divided by (ii) the sum of (the Current Portion of Long Term Debt + Interest
Expense + Dividends + Distributions + Tax Distributions + Maintenance Capital
Expenditures), in each case for such period.
“Governmental Authority” means and includes any and all courts, boards,
agencies, commissions, or authorities of any nature whatsoever for any
governmental unit (federal, state, county, district, municipality, city, or
otherwise) in existence at the time of determination.
“Guarantor” means US BioEnergy Corporation, a South Dakota corporation.
“Hazardous Material” means all petroleum and petroleum products (including crude
oil or any fraction thereof), asbestos or asbestos containing materials, and all
other materials, chemicals or substances which are regulated by, form the basis
of liability under or are defined as hazardous, extremely hazardous, toxic or
words of similar import, including materials listed in 49 C.F.R. Section 172.101
and materials regulated under or defined as hazardous pursuant to any of the
following: the Comprehensive Environmental Response, Compensation, and Liability
Act, 42 U.S.C. Section 9601 et seq.; the Federal Water Pollution Control Act, 33
U.S.C. Section 1251 et seq.; the Clean Air Act, 42 U.S.C. Section 7401 et seq.;
the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Emergency
Planning and Community Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et
seq.; the Safe Drinking Water Act, 42 U.S.C. Section 300(f) et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. Section 1801 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act 7 U.S.C. Section 136 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Toxic Substances Control Act, 15 U.S.C. Section 2601 et seq.; the Oil
Pollution Act of 1990, 33 U.S.C. Section 2701 et seq.

 



--------------------------------------------------------------------------------



 



“Incentive Payments” means any and all federal or state governmental subsidies,
payments, transfers or other benefits, whether now or hereafter established,
received, or scheduled to be received within thirty (30) days, by the Borrower.
“Income Taxes” means applicable federal, state, local or foreign income tax
including any interest, penalty, or addition thereto, whether disputed or not.
“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other) or other security interest of any kind,
or any preference, priority or other security agreement (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing)
“Long Term Marketing Agreement” means any contract, agreement or understanding
of the Borrower having a marketing term of one year or more relating to the sale
of any raw materials, Inventory, products or by-products of the Borrower, and
involving gross sales by the Borrower in excess of One Million and No/100
Dollars ($1,000,000.00) annually.
“Material Adverse Effect” means : (a) a material adverse effect upon the
validity or enforceability of any Loan Document or any material term or
condition contained therein; (b) a material and adverse effect on the condition
(financial or otherwise), business assets, operations, or property of the
Borrower and its Subsidiaries taken as a whole; or (c) material impairment on
the ability of the Borrower to perform its obligations under the Loan Documents.
“Maximum Excess Cash Flow Payment” has the meaning specified in Section 2.04(b).
“Net Income” means net income of the Borrower and its Subsidiaries as determined
in accordance with GAAP.
“Net Worth” means, with respect to the Borrower and its Subsidiaries, the excess
of total assets over total liabilities except subordinated Debt, total assets
and total liabilities each to be determined in accordance with GAAP consistent
with those applied in the preparation of the Financial Statements referred to in
Section 5.01(c) for the Borrower.
“Owner’s Equity” means the Net Worth divided by total assets of the Borrower and
its Subsidiaries, measured initially at the end of the first twelve (12) months
after the Completion Date, maintained thereafter, and expressed as a percentage.
“Permitted Liens” has the meaning specified in Section 5.02(a).
“Reinvestment Distributions” has the meaning specified in Section 5.02(b).

 



--------------------------------------------------------------------------------



 



“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Material into the Environment.
“Senior Officer” means any of Borrower’s Chief Executive Officer, Chief
Financial Officer, President, Treasurer, or any Vice President.
“Subsidiary” as to any Person, means any corporation or other entity in which
more than 50% of all equity interests is owned directly or indirectly by such
Person. Unless otherwise qualified herein, all references to a “Subsidiary” or
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Borrower.
     (b) Section 2.04(b): Section 2.04(b) of the MLA is hereby amended and
restated in its entirety to read as follows:
Excess Cash Flow. In addition to all other payments of principal and interest
required under this Agreement, at the end of the first full fiscal quarter
following the Conversion Date, and continuing each fiscal quarter thereafter
until the Maturity Date, Borrower shall remit to Lender within five (5) days of
delivery of the Financial Statements used to calculate the applicable Excess
Cash Flow, an amount equal to one hundred percent (100%) of Borrower’s Excess
Cash Flow, calculated based upon, with respect to the first three fiscal
quarters of each fiscal year of Borrower, that fiscal quarter’s interim
Financial Statements, on or before sixty (60) days after the end of each such
fiscal quarter of Borrower and, with respect to the fourth fiscal quarter of
Borrower, the annual Financial Statements of Borrower required to be delivered
pursuant to Section 5.01(c)(i), on or before one hundred and twenty (120) days
after the end of each fiscal year of Borrower (the “Excess Cash Flow Payment”),
provided however, that the total Excess Cash Flow Payments required hereunder
shall not exceed One Million Two Hundred Fifty Thousand and No/100 Dollars
($1,250,000.00) in any fiscal quarter or Five Million and No/100 Dollars
($5,000,000.00) in any fiscal year (the “Maximum Excess Cash Flow Payment”). One
hundred percent (100%) of the Excess Cash Flow Payment shall be applied to the
reduction of the outstanding principal balance of the Term Loan in the inverse
order of maturity. The Excess Cash Flow Payment shall be re-calculated annually
based upon fiscal year-end Financial Statements required by Section 5.01(c)(i).
If any such recalculation evidences an underpayment by Borrower for such fiscal
year, then any time after the annual Financial Statements are required to be
delivered pursuant to Section 5.01(c)(i), the Borrower shall within thirty
(30) days of Lender’s request remit to Lender any additional amounts, resulting
from such underpayment, to Lender under this Section in an amount not to exceed
the Maximum Excess Cash Flow Payment. If any such recalculation by Borrower or
Lender evidences an overpayment by Borrower for such fiscal year, Borrower may
reduce its next Excess Cash Flow Payment due by the amount of such overpayment
until the entire overpayment is applied. Any Excess Cash Flow Payment or any
other payment from Excess Cash Flow shall not constitute a prepayment with
respect to

 



--------------------------------------------------------------------------------



 



which a prepayment fee under Section 2.09 is required to be paid.
Notwithstanding the foregoing, the requirement to make an Excess Cash Flow
Payment for any fiscal quarter shall not apply if Borrower’s Owner’s Equity is
greater than or equal to sixty percent (60%), but will be reinstated if Owner’s
Equity falls below sixty percent (60%), in each case measured for such fiscal
quarter or year end, as the case may be.
     (c) Sections 2.05 and 5.01(f): Sections 2.05 and 5.01(f) of the MLA are
hereby amended by substituting the words “Owner’s Equity” in place of each
reference to “Tangible Owner’s Equity” therein.
     (d) Section 5.01(c): Section 5.01(c) of the MLA is hereby amended and
restated in its entirety to read as follows:
Reporting Requirements. Furnish to Lender:
(i) beginning with the first fiscal year end following the Completion Date, as
soon as available, but in no event later than one hundred twenty (120) days
after the end of each fiscal year of the Borrower occurring after the Conversion
Date and during the term hereof, a copy of reviewed (unaudited) financial
statements (including balance sheet, statements of income and cash flows and, if
any, accompanying notes thereto (the “Financial Statements”)), for such fiscal
year for the Borrower, which Financial Statements shall be prepared by McGladrey
& Pullen, LLP or another accounting firm reasonably acceptable to the Agent.
Such Financial Statements shall be accompanied by a Compliance Certificate,
calculated as of the last day of the fiscal period set forth in such Financial
Statements;
(ii) beginning with the first fiscal quarter end following the Completion Date,
as soon as available, but in no event later than sixty (60) days after the end
of each of the first three fiscal quarters of each fiscal year of Borrower
occurring after the Conversion Date and during the term hereof, a copy of
unaudited quarterly consolidated Financial Statements of the Borrower, in each
case prepared in accordance with GAAP in all material respects (except for the
omission of footnotes and for the effect of normal year-end audit adjustments).
Such Financial Statements shall be prepared in comparative form, including a
comparison of actual performance to the budget for such quarter and
year-to-date;
(iii) promptly upon Lender’s request therefor, copies of all reports and notices
which the Borrower or any Subsidiary files under ERISA with the Internal Revenue
Service or the Pension Benefit Guaranty Corporation or the U.S. Department of
Labor or which the Borrower or any Subsidiary receives from the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor;
(iv) notwithstanding anything to the contrary set forth in the foregoing
Section 5.01(c)(iii), within thirty (30) days after a Senior Officer of the
Borrower

 



--------------------------------------------------------------------------------



 



becomes aware of the occurrence of any Reportable Event (as defined in
Section 4043 of ERISA) applicable to the Borrower or any Subsidiary, a statement
describing such Reportable Event and the actions Borrower proposes to take in
response to such Reportable Event;
(v) following the Completion Date, by November 1 of each fiscal year of the
Borrower, an annual (presented on a quarterly basis) operating and capital
assets budget of the Borrower for the immediately succeeding fiscal year;
(vi) following the Completion Date, as soon as available but in no event later
than forty-five (45) days after the end of each month, production reports for
the immediately preceding calendar month setting forth corn inputs, ethanol
output, DDGS and carbon dioxide output, and natural gas usage, together with
such additional production information as reasonably requested by Lender;
(vii) promptly, and in any event within then (10) Business Days after any Senior
Officer of the Borrower obtains knowledge of the occurrence of an Event of
Default or a Default that is continuing, notice of such Event of Default or
Default;
(viii) promptly after the receipt thereof, a copy of any management letters or
written reports submitted to Borrower by its independent certified public
accountants with respect to the business, financial condition or operation of
the Borrower;
(ix) promptly after the receipt thereof, a copy of any notice of default under
any Long-Term Marketing Agreement;
(x) promptly after transmittal or filing thereof by Borrower or the Guarantor,
copies of all proxy statements, notices and reports sent to its members or
shareholders and copies of all registration statements (without exhibits) and
all reports which it files with the Securities and Exchange Commission (or any
governmental body or agency succeeding to the functions of the Securities and
Exchange Commission); provided that, for purposes of this Section 5.01(c)(x),
notice of the filing with the Securities and Exchange Commission shall
constitute delivery of such proxy statements, registration statements, notices
or reports;
(xi) promptly after request therefor, such other information respecting the
condition or operations, financial or otherwise, of Borrower or any Subsidiary
as Lender may from time to time reasonably request;
(xii) promptly, and in any event within ten (10) Business Days after the
commencement thereof, notice of the commencement of any action, suit, or
proceeding brought or initiated against the Borrower or any of its Subsidiaries
before any court, arbitrator, or Governmental Authority which could reasonably
be expected to have a Material Adverse Effect;

 



--------------------------------------------------------------------------------



 



(xiii) without limiting the provisions of Section 5.01(c)(xii) above, promptly
and in any event within ten (10) Business Days after receipt thereof, notice of
the receipt of all pleadings, orders, complaints, indictments, or any other
communication alleging liability under, or a violation of, any applicable
Environmental Law where such liability or violation could reasonably be expected
to have a Material Adverse Effect;
(xiv) promptly after filing, receipt or becoming aware thereof, copies of any
filings or communications sent to and notices or other communications received
by the Borrower or any of its Subsidiaries from any Governmental Authority
relating to any material noncompliance by Borrower or any of its Subsidiaries
with any laws or with respect to any matter or proceeding the effect of which
could reasonably be expected to have a Material Adverse Effect;
(xv) promptly after a Senior Officer of the Borrower becomes aware thereof,
notice of any development or event which has had or could reasonably be expected
to have a Material Adverse Effect;
(xvi) beginning with the fourth month after the Completion Date, the Borrower
will furnish to Lender as soon as available and in any event within forty-five
(45) days after the end of each month (or at such other times or with such
greater frequency as is reasonably requested by Lender), a duly completed
Borrowing Base Certificate, setting forth the Borrowing Base as of the last day
of such month, certified by the appropriate authorized Senior Officer; and
(xvii) beginning with the end of the first fiscal quarter after the Completion
Date, the Borrower will furnish to Lender as soon as available and in any event
within forty-five (45) days after the end of each fiscal quarter (or at such
other times or with such greater frequency as is reasonably requested by
Lender), a certificate stating the principal amount of: (a) each loan made by
the Borrower to any Affiliated Borrower or other Affiliate or Subsidiary of the
Borrower, (b) each loan made to Borrower by any Affiliated Borrower or other
Affiliate or Subsidiary of the Borrower, and (c) each account receivable or
account payable of the Borrower to each Affiliated Borrower or other Affiliate
or Subsidiary of the Borrower.
     (e) Section 5.01(e): Section 5.01(e) of the MLA is hereby amended by
substituting the words “Net Worth” in place of each reference to “Tangible Net
Worth” therein.
     (f) Section 5.02(b): Section 5.02(b) of the MLA is hereby amended and
restated in its entirety to read as follows:
Distributions, etc. Declare or pay any dividends, purchase or otherwise acquire
for value any of its membership interests or units now or hereafter outstanding,
or make any distribution of assets to its interest holders, members or general

 



--------------------------------------------------------------------------------



 



partners as such, or permit any Subsidiary to purchase or otherwise acquire for
value any stock, membership interest or partnership interest of Borrower,
provided, however, Borrower and the Subsidiaries may: (i) declare and pay
dividends and distributions payable in membership interests or units or equity
interests (including options or warrants), (ii) purchase or otherwise acquire
shares of the membership interests or units or equity interests of Borrower or
the Subsidiaries with the proceeds received from the issuance of new membership
interests or units or equity interests (including options or warrants),
(iii) Borrower may declare and pay aggregate cash dividends and distributions
during such fiscal year in an amount not to exceed the amount necessary for the
member of Borrower to pay when due (including any payment of estimated taxes)
Income Taxes on such member’s allocable share of the taxable income of Borrower
for such taxable year or fiscal year, as applicable (“Tax Distributions”),
(iv) purchase, redeem or otherwise acquire membership interests or units of
Borrower or equity interests (including options or warrants) of the Subsidiaries
or declare and pay dividends or distributions in an amount not to exceed, in the
aggregate, forty percent (40%) of the cumulative Net Income of Borrower and its
Subsidiaries after the Completion Date minus the cumulative amount of all such
payments made pursuant to this Section 5.02(b), (iv) prior to the date of the
payment then being made (“Allowed Distributions”), (v) pay dividends or
distributions which are immediately reinvested in Borrower (“Reinvestment
Distributions”); (vi) complete the transactions reflected on Schedule 4.01(a),
(vii) after payment of the Excess Cash Flow Payment required by Section 2.04(b),
if any, pay additional distributions in an amount reasonably acceptable to
Lender (“Excess Distributions”), and (viii) purchase the membership interests of
Borrower or options or warrants with respect thereto from officers, directors or
employees of Borrower upon the death, disability or termination of employment of
such officer, director or employee; or
     (g) Section 5.02(c): Section 5.02(c) of the MLA is hereby amended and
restated in its entirety to read as follows:
Capital Expenditures. Except for costs identified in the Project Sources and
Uses Statement, make Capital Expenditures in fixed assets in an aggregate amount
in excess of Two Million and No/100 Dollars ($2,000,000.00) during any fiscal
year during the term of this Agreement.
2. Conditions to Effectiveness of this Amendment. This Amendment shall become
effective as of the date hereof upon the satisfaction of the conditions
precedent that Lender shall have received, on or before the date hereof,
executed counterparts of this Amendment, duly executed by each of the parties
hereto, and an executed Consent and Reaffirmation of Guaranty in the form
attached hereto as Exhibit A, duly executed by the Guarantor.
3. Representations and Warranties. Borrower hereby represents to Lender that,
after giving effect to this Amendment:

 



--------------------------------------------------------------------------------



 



     (a) All of the representations and warranties of Borrower contained in the
MLA and in each other Loan Document are true and correct in all material
respects as though made on and as of the date hereof.
     (b) As the date hereof, except as otherwise specifically stated herein, no
Event of Default has occurred and is continuing.
4. Miscellaneous.
     (a) Effect; Ratification. The amendments set forth herein are effective
solely for the purposes set forth herein and shall be limited precisely as
written, and shall not be deemed to (i) be a consent to, or an acknowledgment
of, any amendment, waiver or modification of any other term or condition of the
Loan Agreement or (ii) prejudice any right or remedy which Lender may now have
or may have in the future under or in connection with the Loan Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the MLA to “this Agreement,” “herein,” “hereof” and words of alike
import and each reference in the other Loan Documents to the “MLA” or the
“Master Loan Agreement” shall mean the MLA, as amended hereby.
     (b) Loan Documents. This Amendment is a Loan Document executed pursuant to
the MLA and shall be construed, administered and applied in accordance with the
terms and provisions thereof.
     (c) Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart constituting an original and all of which
when taken together shall constitute one and the same instrument.
     (d) Severability. Any provision contained in this Amendment which is held
to be inoperative, unenforceable or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable or invalid without affecting
the remaining provisions of this Amendment in that jurisdiction or the
operation, enforceability or validity of such provision in any other
jurisdiction.
     (e) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA.
     (f) WAIVER OF JURY TRIAL. THE BORROWER AND THE LENDER HEREBY IRREVOCABLY
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT TO WHICH IT IS A PARTY OR ANY
INSTRUMENT OR DOCUMENT DELIVERED THEREUNDER.
{SIGNATURE PAGE FOLLOWS}

 



--------------------------------------------------------------------------------



 



SIGNATURE PAGE TO
AMENDMENT NO. 2 TO
MASTER LOAN AGREEMENT
BY AND BETWEEN
US BIO WOODBURY, LLC
AND
AGSTAR FINANCIAL SERVICES, PCA
DATED: October 19, 2007
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.

          BORROWER:    
 
        US BIO WOODBURY, LLC,
a Michigan limited liability company    
 
       
By:
  /s/ Kelly S. Langley
 
      Kelly S. Langley    
 
        Its: Treasurer    
 
        LENDER:    
 
        AGSTAR FINANCIAL SERVICES, PCA,
a United States corporation    
 
       
By:
  /s/ Mark Schmidt
 
      Mark Schmidt
      Its: Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
CONSENT AND REAFFIRMATION OF GUARANTY
     The undersigned, US BioEnergy Corporation, hereby:
     (i) consents to the modifications set forth in: (a) that certain Amendment
No. 2 to Master Loan Agreement effective as of October 19, 2007; (b) that
certain Amendment No. 1 to the Amended and Restated Second Supplement to the
Master Loan Agreement effective as of October 19, 2007; (c) that certain
Amendment No. 1 to Third Supplement to the Master Loan Agreement effective as of
October 19, 2007; (d) that certain Allonge to the Term Note effective as of
October 19, 2007; (e) that certain Amendment No. 1 to Fourth Supplement to the
Master Loan Agreement effective as of October 19, 2007; and (f) that certain
Allonge to the Term Revolving Note effective as of October 19, 2007; and
     (ii) reaffirms the guaranty of the undersigned, as set forth in that
certain Continuing Guaranty made as of November 15, 2005, by the undersigned for
the benefit of Lender, is and shall remain in full force and effect.

            US BIOENERGY CORPORATION
      By:   /s/ Kelly S. Langley       Name:     Kelly S. Langley      Its:
Treasurer     

 